Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.

Response to Amendment
This is in response to the amendments filed on 2/25/2022. Claims 1, 4, 7, and 10 have been amended. Claims 1-12 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments, see pages 8-11 of Remarks, filed 2/25/2022, with respect to claims 1, 4, 7, and 10 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of 1, 4, 7, 10, and their respective dependents has been withdrawn.

 Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record being “Blom” (US 9253178), “Kim” (US 2009/0172397), and newly cited “Suh” (US 8861732) and “Rajadurai” (US 2013/0080782). As was discussed in the Interview dated 2/22/2022, the examiner recommended that Applicant amend each of the independent claims to clarify the relationships between the claimed User Equipment, first network node, second network node, and third network node in order to distinguish over the teachings of Blom and Kim. Specifically, the examiner suggested clarifying that the first network node is communicatively coupled between the User Equipment and the second network node, in order to effectively position the first network node in between the User Equipment and the second network node. The examiner acknowledged that neither Blom or Kim disclose this recited clarification, as these references are directed towards network nodes which are not communicatively coupled between the User Equipment and a second node. Further, newly cited prior art Suh and Rajadurai, while both are directed to a first network node, also do not disclose the configuration of the claimed first network node being in between the User Equipment and the second network node.
Thus, in view of the references cited, claims 1, 4, 7, and 10 are deemed allowable because the references fairly teach or suggest the subject matter recited within each of the these claims, and thus claims 1, 4, 7, and 10 are deemed allowable. The dependent claims, which further limit claims 1, 4, 7, and 10 are also deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491